Citation Nr: 0415325	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  01-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected right knee disorder, currently evaluated as 
twenty (20) percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1941 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision issued by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied an evaluation higher than 20 percent for 
the right knee disability.  Appeal to the Board was 
perfected.

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  

On June 2, 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested primarily by complaints of instability that 
reportedly causes falls at least twice a month, as well knee 
soreness, pain, and stiffness, equivalent to no more than 
moderate recurrent subluxation or lateral instability.  

2.  Objective evidence based upon orthopedic examination and 
diagnostic studies of the right knee indicates essentially 
normal radiological findings with very mild narrowing 
medially; normal bone architecture; range of motion generally 
within normal limits, with reported ranges between 0 degrees 
extension and 110 to 140 degrees flexion; and possible tear 
of the medial meniscus.  
  
3.  The veteran has had no knee surgery; he ambulates with a 
cane.  There is no evidence of ankylosis, locking, effusion, 
impairment of tibia or fibula, or genu recurvatum.




CONCLUSION OF LAW

Criteria for a disability rating greater than 20 percent have 
not been met for service-connected right knee disorder.  
38 U.S.C.A. §§ 5107(b), 1155 (West 2002); 38 C.F.R. §§ 4.1; 
4.3, 4.10; 4.40; 4.45; 4.59; § 4.71a, Diagnostic Code 5257 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 
23-97 (July 1, 1997; revised on July 24, 1997) and VAOPGCPREC 
9-98 (Aug. 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2003).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is based on a review of the entire evidence of 
record and the application of all pertinent regulations.  See 
38 C.F.R. § 4.1 (2003).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Further, separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2003); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided (rule against pyramiding).  
38 C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In determining evaluations for a disability involving the 
knee, the Board considers objective medical evidence of 
factors such as limitation of flexion and extension, 
subluxation, lateral instability, painful motion, and 
weakness and radiological findings that demonstrate joint 
abnormality as set forth in applicable diagnostic criteria.  
More specifically, under Diagnostic Code 5257, other 
impairment of the knee, recurrent subluxation or lateral 
instability, the disability evaluation assigned is 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.

Limitation of flexion and extension, respectively, are rated 
under Diagnostic Codes 5260 and 5261. Under Diagnostic Code 
5260, a 10 percent rating is assigned when flexion is limited 
to 45 degrees. Higher evaluations may be assigned for greater 
degrees of limitation of flexion. Under Diagnostic Code 5261, 
a 10 percent rating is assigned if extension of the leg is 
limited to 10 degrees. Higher evaluations are warranted for 
higher degrees of limitation of extension.

Dislocated semilunar cartilage with frequent locking, pain, 
and effusion into the joint is assigned 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  Symptomatic 
semilunar cartilage after removal is assigned a 10 percent 
rating under Diagnostic Code 5259.  Impairment of the tibia 
and fibula, with malunion or nonunion, is addressed under 
Diagnostic Code 5262.  Genu recurvatum is addressed under 
Diagnostic Code 5263.  Ankylosis is addressed under 
Diagnostic Code 5256.

There also are separate diagnostic codes applicable to 
degenerative changes and arthritis in the affected joint.  
Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5010 indicates that the arthritis 
due to trauma is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2003).

Further, the Board notes that VA General Counsel has opined 
that a veteran who has arthritis and instability of the knee 
could receive separate ratings under Diagnostic Codes 5003 
and 5257.  VAOPGCPREC 23-97 (July 1, 1997; revised on July 
24, 1997).  Pursuant to the directives of the Court and VA 
General Counsel, it has been determined that Diagnostic Code 
5257 does not contemplate 38 C.F.R. §§ 4.40, 4.45, 4.59 or 
the diagnostic codes governing limitation of motion.  VA 
General Counsel determined in VAOPGCPREC 9-98 (Aug. 14, 1998) 
that, if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
specify that a separate rating may only be assigned when 
there is arthritis and limitation of motion and/or painful 
motion.  Therefore, consideration must be given to whether 
separate ratings are warranted to reflect disability 
consistent with DeLuca factors and 38 C.F.R. §§ 4.40, 4.45, 
and 4.59. 

While the Board reviews the veteran's entire history to 
determine whether a higher evaluation for a service-connected 
disability is warranted, see 38 C.F.R. § 4.1 (2003), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In increased ratings claims, current extent 
of disability is of primary concern.  Id.  Accordingly, in 
such claims, as the one here, the Board focuses upon 
contemporaneous evidence of the extent of the disability 
claimed. 

II.  Evidence and Analysis

The veteran has been assigned a 20 percent disability 
evaluation for instability of the right knee, under 
Diagnostic Code 5257, since January 1991.  Service connection 
was initially granted for a knee disability, then rated as 10 
percent disabling, in 1946.  The disability evaluation was 
increased to 30 percent in 1948, and decreased to a 
noncompensable rating in 1960 until the assignment of the 
current disability evaluation.  

The current appeal arises from a claim seeking an increase 
from a 20 percent rating assigned to the right knee 
disability.  Evidence of record includes a VA compensation 
and pension (C&P) examination report dated in July 2001, 
specific to the right knee disability, which provides that 
the veteran retired from work in 1979.  He had no knee 
surgery.  He denied locking and aggravated symptoms with 
weather changes, but complained of right knee soreness, pain, 
stiffness, and instability.  He reported falling due to right 
knee instability about twice per month.  The Board notes that 
instability and consequent falling seem to be his primary 
complaint, as so indicated in several statements submitted in 
support of the claim.  He does not use a knee brace, but 
ambulates with a cane.  

As for range of motion in the right knee, he had zero degrees 
extension to left and right; flexion was 130 degrees in the 
left knee and 110 in the right; hyperextension left and right 
were 15 and 5 degrees, respectively.  There was no evidence 
of effusion, and Lachman's and anterior drawer signs were not 
found.  Tenderness was noted upon range-of-motion exercises, 
and a positive Apley was noted with internal rotation.  The 
examiner noted that May 2001 records showed restricted range 
of motion in the right knee.  X-rays showed minimal 
degenerative changes; magnetic resonance imaging (MRI) 
results showed a right knee medial meniscus tear and a thin 
but intact anterior cruciate ligament.  The veteran was 
diagnosed with chronic right knee pain, with a history of 
falls, with medial meniscus tear and moderate functional 
impairment.  See July 2001 examination report and MRI report.          

The record also includes VA outpatient treatment records 
dated in 2001.  They indicate that, in May 2001, the veteran 
complained that his right knee "gives out off and on" and 
that he has experienced knee instability for about 15 years.  
Other May 2001 records show that he was assessed with 
buckling of the right knee due to peripheral neuropathy due 
to a back injury, and that he had motor strength 3/5 flexor 
in the right knee.  September 2001 orthopedic consultation 
notes provide that right knee swelling and clicking were 
reported.  The examining doctor noted an impression of medial 
plica syndrome and patellar chondromalacia.  The veteran 
apparently indicated at that time that he did not want knee 
injections.  The right knee showed zero to 120 degrees for 
flexion.

Finally, the veteran had a C&P examination in December 2003, 
which included radiological studies.  The radiology report 
indicates normal findings for the right knee.  As for the 
examination report, it provides that the veteran walked 
independently, but used a cane.  The examiner opined that the 
knee instability was more neurologic than orthopedic in 
nature, noting that the instability affected balance and that 
the veteran had had a mild stroke.  The veteran does not take 
pain medication for the knee.  Again, the veteran complained 
of right knee instability, and had difficulty kneeling on the 
right knee beyond 90 degrees.  

As for range of motion of the right knee, extension was to 
zero degrees; flexion was to a full 140 degrees.  There was 
no instability noted on the medial or lateral collateral 
ligaments.  There was no evidence of anterior or posterior 
drawer sign, or joint effusion, or popliteal masses.  There 
was minimal patellofemoral crepitus associated with no pain.  
There was no tenderness over the medial or lateral menisci.  
Pivot-shift test yielded negative findings.  The quadriceps 
measured four inches above the superior pole of the patella 
bilaterally.  There was no evidence of overt atrophy.  X-rays 
showed an intact right knee joint with very mild narrowing 
medially.  The articular surfaces of all bony structures 
appeared to be smooth and unaffected by arthritic processes.  
The bone architecture appeared to be normal.  See December 
2003 examination report.

The VA examiner opined in December 2003 that he found no 
objective findings that would lead to a significant 
diagnosis, other than a possible tear of medial meniscus of 
the right knee as evidenced by the veteran's medical history, 
but not fully supported by the clinical examination 
performed.  The examiner reasoned that, had the veteran 
sustained a medial meniscus tear in the 1940s, there would 
have been degenerative changes over the last 5 decades as a 
result thereof, but that such changes were not found in his 
examination.  In conclusion, the examiner noted that the 
veteran has some functional loss as a result of repetitive 
movement secondary to the right knee disability.      

The evidence summarized above does not indicate that the 
veteran's right knee disability is manifested by ankylosis, 
locking, effusion, impairment of tibia or fibula, or genu 
recurvatum.  Accordingly, evaluation is not warranted in 
accordance with Diagnostic Codes 5256, 5258, 5262, or 5263.  
Nor has the veteran had knee surgery to, e.g., remove any 
cartilage from his right knee.  Accordingly, no evaluation 
under Diagnostic Code 5259 is warranted.     


Essentially, the evidence, in sum, indicates that the primary 
complaints of right knee symptoms consist of instability that 
reportedly causes falls at least twice a month.  There also 
is some evidence of right knee soreness, pain, and stiffness.  
Objectively, the right knee bone architecture is essentially 
normal, with apparently minimal degenerative changes, and 
there is moderate limitation of function.  The veteran has 
good range of motion in the right knee joint; and the minimal 
limitation of motion found on range-of-motion exercises does 
not support a separate, compensable evaluation under either 
Diagnostic Code 5260 (flexion) or 5261 (extension).  As 
arthritis has not been diagnosed by x-ray, a compensable 
rating under Diagnostic Codes 5010 or 5003 would not be 
appropriate.  

As for Diagnostic Code 5257, moderate knee impairment is 
assigned a 20 percent evaluation; severe impairment is 
assigned a 30 percent evaluation.  The Board is of the 
opinion that the objective evidence of record, taken 
together, does not warrant the assignment of a 30 percent 
evaluation under Diagnostic Code 5257, particular since the 
instability noted has been considered more neurologic than 
orthopedic in nature.  Even with consideration of the more 
subjective factors, such as functional impairment due to 
weakness, fatigability, incoordination, or pain on movement, 
as discussed in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
the disability does not equate to severe recurrent 
subluxation or lateral instability, or to a compensable 
limitation of motion.

The Board takes particular note of the veteran's complaints 
of right knee instability that causes him to fall frequently.  
The veteran also experiences knee discomfort in the form of 
soreness, stiffness, and pain.  Nonetheless, the Board 
concludes that the evidence as a whole does not support the 
assignment of a higher disability evaluation for the service-
connected right knee disability.  

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's rating decisions that the evidence did 
not show that the criteria for a higher disability evaluation 
had been met.  This is the key issue in this case, and the 
rating decisions, as well as the statement of the case (SOC) 
and the supplemental statement of the case (SSOC), informed 
the appellant of the relevant criteria.  In addition, VA sent 
the veteran a letter, in November 2003, which informed him of 
the information or evidence needed, the evidence obtained, 
and the responsibilities of the appellant and of VA in 
developing the claim.  The Board concludes that the 
discussion in the letter and other documents of record 
adequately informed the veteran of the information and 
evidence needed to substantiate the claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the November 2003 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant 's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  In this case, the appellant was 
so notified in the November 2003 letter.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that the November 2003 letter 
was sent to the veteran after the RO's decision that is the 
basis for this appeal.  As noted in Pelegrini, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  

In reviewing AOJ determinations on appeal, however, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to the Board's decision, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, a Supplemental Statement of 
the Case was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining VA 
medical records as well as scheduling several VA 
examinations.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  Based on the foregoing, the Board 
finds that the veteran has not been prejudiced by a failure 
of VA in its duty to assist, and that any violation of the 
duty to assist could be no more than harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Entitlement to an increased disability evaluation for 
service-connected right knee disorder, currently evaluated as 
twenty (20) percent disabling, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



